Eelton, J.
1. Nine grounds of the motion for new trial, complaining of the admission of testimony, can not be considered by this court, for the reason that they do not show that the evidence was objected to at the time it was offered, or what the objections were. There is no merit in any of the other special grounds of the motion.
2. The order overruling the motion for new trial is as follows: “The within motion for new trial is hereby overruled.” Unless there is something in such order indicating that the judge did not exercise a discretion, it will be conclusively presumed that he did. Thompson v. Warren, 118 Ga. 664 (45 S. E. 912); Scribner v. Adams, 36 Ga. App. 754 (138 S. E. 264), and cit.
3. The verdict was authorized by the evidence. It had the approval of the trial judge, and will not be disturbed.

Judgment affirmed.


Stephens, P. J., and Sutton, J., concur.